Case 2:21-cv-01918-JLS-JPR Document 21 Filed 03/10/21 Page 1 of 2 Page ID #:130




   1
     Courtney Abrams (Cal. Bar No. 265742)
     courtney@courtneyabramslaw.com
   2 Courtney Abrams, PC

   3 2711 Sepulveda Blvd., No. 625
     Manhattan Beach, CA 90266
   4 (310) 601-4448 (T)

   5
       Monica H. Beck
   6 mbeck@tfnlgroup.com

   7 Admitted Pro Hac Vice
       Chloe M. Neely
   8 cneely@tfnlgroup.com

   9 Admitted Pro Hac Vice
       The Fierberg National Law Group
  10 161 East Front Street, Suite 200

  11 Traverse City, MI 49684
       (231) 933-0180 (T)
  12 (231) 252-8100 (F)

  13
       Attorneys for Plaintiff Jane Doe
  14
                             UNITED STATES DISTRICT COURT
  15                        CENTRAL DISTRICT OF CALIFORNIA
  16

  17 JANE DOE

  18                  Plaintiff,                   Case No: 2:21-cv-01918 JLS (JPRx)
  19 vs.

  20
       CHRISTOPHER D’ELIA                           CERTIFICATE OF SERVICE
  21
                     Defendant.
  22

  23

  24

  25         I hereby certify that on March 10, 2021, a copy of the Initial Standing Order

  26 for Civil Cases Assigned to Judge Josephine L. Staton (Doc. 18) was served on
  27 Andrew B. Brettler, Lavely & Singer, P.C., 2049 Century Park East, Suite 2400, Los

  28
Case 2:21-cv-01918-JLS-JPR Document 21 Filed 03/10/21 Page 2 of 2 Page ID #:131




   1 Angeles, CA 90067, by having same enclosed in an envelope with postage thereon

   2
       fully prepaid and deposited in a United States postal receptacle.
   3

   4
                                                  /s/ Courtney Abrams
   5                                              Courtney Abrams (No. 265742)
   6                                              Courtney Abrams, PC
                                                  2711 Sepulveda Blvd., No. 625
   7                                              Manhattan Beach, CA 90266
   8                                              (310) 601-4448 (T)
                                                  courtney@courtneyabramslaw.com
   9                                              Local Counsel
  10                                              Attorney for Plaintiff Jane Doe

  11

  12

  13

  14

  15

  16

  17

  18
  19

  20

  21

  22

  23

  24

  25

  26
  27

  28
                                                 2
